 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   TRAVELERS PROPERTY CASUALTY                          Case No. 1:19-cv-01491-NONE-SAB
     COMPANY OF AMERICA,
12                                                        ORDER REQUIRING PLAINTIFF TO FILE
                     Plaintiff,                           DISPOSITIONAL DOCUMENTS
13
            v.                                            (ECF No. 12)
14
     LIV TRANSPORTATION, INC.,
15
                     Defendant.
16

17          On March 5, 2020, Plaintiff filed a notice of settlement informing the Court that the

18 parties have reached settlement of this action. (ECF No. 12.) Plaintiff requests thirty (30) days

19 to file dispositional documents. (Id.)

20          Accordingly, it is HEREBY ORDERED that:

21          1.      All pending matters and dates are VACATED; and

22          2.      Plaintiff shall file dispositional documents on or before April 6, 2020.

23
     IT IS SO ORDERED.
24

25 Dated:        March 6, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                      1
